On Motion for Rehearing.
Gaines, Associate Justice.
The motion for a rehearing in this case asks for a reconsideration by the court of two questions passed upon adversely to respondents in the opinion heretofore delivered at the Tyler term. We have endeavored to give to these questions the careful review which is demanded as well by the able and exhaustive argument which has been filed in sup- • port of the motion as by their intrinsic importance and the large interests involved in their .decision; but the demands upon the time of the court are such that we can only state briefly a few additional reasons for adhering to our previous decision.
In the first place, it is urged that the rule laid down in Williams v. Pouns, 48 Texas, 141, that an appeal from a final judg*107ment dissolving an injunction suspends the dissolution pending the appeal, is against the better reason and the weight of authority, and should therefore be overruled. But this can not be done, without violating a leading principle applicable to the construction of legislative enactments. Since the statutes bearing upon the question were construed in that case, a revision of our entire statutory law, prepared by a commission of able and careful lawyers, has been adopted by the Legislature. The Eevised Statutes substantially re-enact the former laws upon this subject. If it had been the will of the Legislature to abrogate the rule established in the case cited, it is to be presumed that in revising the laws they would have clearly expressed that intention in some special provision upon the subject. Having adopted in the new laws substantially the same provisions in regard to appeals that were found in the old, the inference is that they intended the same construction should be put upon them. (Ennis v. Crump, 6 Texas, 34.) This alone is sufficient to preclude us from disturbing the ruling of Williams v. Pouns.
The other point to which our attention is called in the motion-is as to the right of appeal from the judgment in this case. We have been cited, in the argument, to a number of additional authorities upon the question, and shall briefly review them.
As we construe the cases referred to, the only one which sustains the doctrine contended for—namely, that if a plaintiff take a nonsuit or dismiss his cause, he can not so appeal as to confer jurisdiction upon the higher courts—is that of Ewing v. Gladwell, 3 Howard, Mississippi, 332. There the writ of error was dismissed upon the ground that the plaintiff in error had taken a voluntary nonsuit. The court cite, in support of their opinion, the cases of Kempland v. McCauley, 4 T. R., 436, and Box v. Bennett, 1 H. Bl., 432. These causes are authority for holding that, when a party who has taken a nonsuit comes to be heard on a writ of error from the judgment, he can not obtain any relief. They do not hold that the writ of error is unauthorized and void. Kempland v. McCauley, supra, carpe up on a rule to stay execution on a judgment for costs, where plaintiff in error had taken nonsuit. The rule was discharged on the ground, as shown by the opinions both of Lord Kenyon and Mr. Justice Buller, that a supersedeas was never granted when it could be shown that a writ of error was sued out for delay; and that since the judgment complained of was one of nonsuit, the purpose of delay was apparent upon its face. There is not a word in either *108opinion to indicate that the court considered that the writ was illegally issued. On the contrary, it is to be implied that they held it valid. In Box v. Bennett, supra, the court said “that though error might be brought in a judgment of nonsuit, it did not follow the execution ought to be set aside;” and they put it upon the ground of delay, which, under the English practice, was a sufficient reason in every case for refusing a supersedeas. We think it clear that these two cases do not sustain the opinion of the court in the Mississippi case just cited.
In the case of United States v. Evans, 5 Cranch, 280, the plaintiff in error, having become dissatisfied with the ruling of the court below, took his bill of exceptions and nonsuit, and then moved to set his nonsuit aside. The court below refused his motion, and he sued out his writ of error. The cause was submitted to the court, and Chief Justice Marshall said “that when there had been a nonsuit and a motion to reinstate overruled, the court could not interfere,” and the judgment was affirmed. There the court evidently entertained jurisdiction.
But we are also cited to Huston v. Berry, 3 Texas, 235. In that case there was a nonsuit but no final judgment. The cause was stricken from the docket for want of jurisdiction. That this was solely upon the ground that the judgment was not final is apparent from the opinion of Judge Lipscomb, who says: “There should have been a judgment rendered for costs on plaintiff’s taking a nonsuit. This would have been sufficient to sustain the appellate jurisdiction.” This disposes of the cases to which we have been referred upon this branch of the motion. Hone of them sustain respondent’s position except Ewing v. Gladwell, and we think that decision stands alone in holding that, in cases of appeal from voluntary non. suit or dismissal, the appellate court does not obtain jurisdiction.
In the previous opinion, our decision upon this point was placed upon the ground that our statutes provided for an appeal from every final judgment in the district court. In this we are well sustained by the well considered case of Brewer v. The State of Connecticut, 9 Ohio, 189. The statute of Ohio allows an appeal from any final judgment or decree in chancery; and the court in that case held that the statute authorized them to entertain an appeal from a decision taken by consent; although, according to the general chancery practice, this was not allowed. The opinion also conceded tha-t in Ohio an appeal from a volun*109tary nonsuit was not allowed at law; but showed that this was upon the ground that their statutes expressly authorized an appeal from an enforced nonsuit, without mentioning those taken voluntarily. Hence the latter were held to be impliedly excluded.
Opinion delivered February 18, 1887.
We are of opinion, therefore, that our former conclusions in this case are correct, and the rehearing will be refused. The time granted in the former judgment for obedience to the mandatory injunction therein ordered will be extended thirty days from this date.

Rehearing refused.